DAVIDSON, Commissioner.
This is a conviction for felony theft, with punishment assessed at five years’ confinement in the penitentiary.
The state challenges consideration by us of the statement of facts in this case, claiming that it was not filed in the trial court within ninety days from the date notice of appeal was given, as required by the mandate of Art. 760, C.C.P., Vernon’s Ann. C.C.P. art. 760.
Notice of appeal was given in this case on the 14th day of August, 1953, upon the overruling of appellant’s motion for new trial.
The statement of facts was not filed in the trial court until November 13, 1953, which was ninety-one days after the notice of appeal was given. ' The statement of facts cannot be considered 'by us.
Without a statement of facts, no question is presented for review.
The judgment is affirmed.
Opinion approved by the Court